Sherwood, J. —
The defendant appeals to this court. He is charged with having ravished, in Audrian county, one Alta Middleton, a girl between fourteen and fifteen years of age.
There were two trials, the first resulting in a verdict assessing his punishment at six years in the penitentiary, and the second in a verdict assessing his punishment at twenty years. From the judgment in the latter case the present appeal is taken from the circuit court of Montgomery county, to which county the cause was taken on change of venue.
However numerous may be the errors committed by the lower court, we are precluded from looking into them, because the bill of exceptions was not filed in time as will readily appear from the following facts: The cause was tried the second time at the May term, 1894. On May 22, 1894, the court made an order, which was entered of record, that the defendant be allowed until on or before August 15, 1894, in which to file bill of exceptions.- On July 6, 1894, an agreement was made and filed with the clerk, in which the time for filing bill of exceptions • was extended for a *349period of thirty days from August 15, 1894. On September 15, 1894, the court attempted to again extend the time to file bill of exceptions, by making an order which was dated and filed with the clerk on September 15, 1894, and subsequently made several additional orders in which he attempted to extend the time, from time to time, in which to file the bill of exceptions. The bill of exceptions was finally filed on October 31, 1894.
On these facts it must be ruled that the period in which the bill of exceptions could be lawfully filed, expired on September 14, 1894. As no error appears in the record proper, no course is left us but to affirm the judgment.
All concur.